Citation Nr: 1610463	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2009, the Veteran filed a Substantive Appeal via VA Form 9, appealing all issues. In a July 2015, rating decision the RO granted the Veteran's claim for entitlement to service connection for sciatica, claimed as a right leg disability secondary to the service-connected lumbar spine disability, to include arthritis. As this constitutes a full grant of benefits sought on appeal the service connection issue is no longer before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim is decided. The Veteran seeks a compensable rating for a service-connected bilateral hearing loss disability. A remand is necessary to obtain additional development. 

This matter was previously before the Board in March 2013, on remand the AOJ was directed to obtain additional VA records and a VA examination. A VA examination was provided to the Veteran in March 2015. See March 2015 VA Examination. However, the April 22, 2008, missing VA records have not been associated with the claims file. In the March 2013 remand, it was noted that the Veteran's VA treatment records contained an audiology consultation dated April 22, 2008. This consultation reflected that pure tone air and bone conduction test results revealed normal to severe degree high-frequency sensorineural hearing loss in the Veteran's right ear and normal to moderate/severe degree high-frequency sensorineural hearing loss in the left ear. See April 22, 2008 treatment record. The available records did not provide the pure tone threshold audiometry values for each ear and available speech recognition scores. The prior remand directed such records be associated with the claims file, which to date is not part of the claims file. As such, the matter must again be remanded. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). On remand, such records must be associated with the claims file or notice shall be provided to the Veteran of the unavailability of these records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the pure tone threshold audiometry values from each ear at 1000, 2000, 3000 and 4000 Hertz from the Veteran's April 22, 208, VA audiological consultation.  If it is not clear whether the Maryland CNC speech discrimination test was used, seek clarification from the facility/audiologist.  PLEASE NOTE THAT IT MAY BE NECESSARY TO CONTACT THE VA FACILITY/AUDIOLOGIST DIRECTLY TO OBTAIN THE REQUESTED INFORMATION.

All actions to obtain the records should be documented. If after continued efforts to obtain the records, it is determined that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified and given an opportunity to provide them.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



